 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA YVONNE LUCAS,                              No. 2:18-cv-02184-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff, who proceeds without counsel, has moved to modify the scheduling order and

19   amend the filing date in this Social Security appeal. (ECF No. 15.) The motion is set for hearing

20   on March 6, 2019 at 10:00 a.m. before the undersigned, and plaintiff has requested to appear

21   telephonically. (Id.) Upon review of plaintiff’s briefing and the record in this matter, and good

22   cause appearing therefor, THE COURT FINDS AS FOLLOWS:

23          According to plaintiff, “the court issued a scheduling order based on a denied claim for

24   disability benefits” even though her complaint “challenges a decision . . . denying Plaintiff’s

25   Supplemental Security Income.” (ECF No. 15 at 1.) Plaintiff maintains that the scheduling order

26   needs to be amended because of this purported error. (Id.) There is no need to amend the

27   scheduling order, however, as it simply includes generic language used in the scheduling of

28   Social Security appeals before the undersigned, regardless of whether the individual appeal
                                                       1
 1   pertains to Disability Insurance Benefits or Supplemental Security Income. (See ECF No. 5.)

 2   Indeed, the Commissioner of Social Security has already answered the complaint and lodged the

 3   administrative transcript (see ECF Nos. 12, 13), demonstrating that the Commissioner did not

 4   misunderstand what type of case this is. Thus, there is no cause to amend the scheduling order.

 5          As to the filing date of this action, plaintiff claims that her complaint has been stamped

 6   “July” even though she filed the complaint on August 10, 2018. (ECF No. 15 at 1.) However, a

 7   review of the docket reveals that the complaint was filed, and indeed stamped as filed, on August

 8   10, 2018. (ECF No. 1 at 1.)

 9          Accordingly, IT IS HEREBY ORDERED THAT:

10          1. Plaintiff’s motion to modify the scheduling order and amend the filing date (ECF No.

11              15) is DENIED.

12          2. The hearing set for March 6, 2019 is VACATED and plaintiff’s request to appear

13              telephonically is DENIED AS MOOT.

14   Dated: February 11, 2019
                                                      _____________________________________
15
                                                      CAROLYN K. DELANEY
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
